Citation Nr: 1132839	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-01 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from February 1977 to July 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  An April 2009 rating decision granted service connection for headaches and assigned a 30 percent rating, and granted service connection for radiculopathy of the lower extremities, and assigned each lower extremity a 10 percent disability rating.  The Veteran appealed the initial ratings assigned for these disabilities.  

Entitlement to a TDIU was initially raised in the November 2009 Board decision/remand.  Specifically, it was noted that the United States Court of Appeals for Veterans Claims (Court) recently held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for an initial rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if during the course of an initial rating appeal, the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an initial rating is sought, then part and parcel with the initial rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  

When the case was last before the Board, the issue of entitlement to a TDIU was remanded for additional development.  The case has been returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are headaches associated with residuals of Bell's Palsy, rated at 30 percent; mild osteoarthritis of the acromioclavicular joint, glenohumeral joint status post rotator cuff disruptions, rated at 20 percent; episodes of acute prostratitis, rated at 20 percent; chronic tendonitis of the right wrist, rated at 10 percent; tinnitus, rated at 10 percent; episodes of left maxillary sinusitis; rated at 10 percent; hypertension, rated at 10 percent; residuals of Bell's Palsy, rated at 10 percent; radiculopathy of the left lower extremity, rated at 10 percent; radiculopathy of the right lower extremity, rated at 10 percent; lumbosacral spine disability, rated at 10 percent; left knee disability, rated at 10 percent; hepatitis B, rated as noncompensable; and recurrent ingrown toenail condition, rated as noncompensable.  The combined evaluation for these disabilities is 90 percent.  As such, the minimum schedular criteria for TDIU are met.

2.  The Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment consistent with his education and industrial background.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Board notes that in a March 2011 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his TDIU claim, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  Additionally, the notice letter informed the Veteran as to disability ratings and effective dates.

Because the notice pursuant to Dingess came after the initial adjudication of the TDIU claim, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing deficiency was remedied by the fact that the Veteran's claim was readjudicated by the RO in April 2011, after proper VCAA notice was provided and after the Veteran had an opportunity to respond.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify has been met.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and VA examination reports, and private medical evidence.  Also of record and considered in connection with the appeal are various written statements submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, identifying pertinent medical evidence and submitting evidence.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its February 2011 remand.  Specifically, the RO was instructed to send the Veteran VCAA notice letter regarding a claim for TDIU.  The RO was also instructed to return the clams folder the October 2009 examiner for an additional opinion in reference to whether the service-connected disabilities have caused the Veteran's unemployability, and, if any determination remained unfavorable to the Veteran, to provide him with a supplemental statement of the case (SSOC).  The RO issued the VCAA in March 2011, returned the Veteran's claims folder to the October 2009 examiner for an addendum opinion in March 2011, and issued an SSOC in April 2011.  The Board finds that the RO has complied with these instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Thus, The Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Governing Laws and Regulations for TDIU

A total rating based on unemployability due to service-connected disabilities may be granted where the schedular rating is less than total and the service-connected disabilities preclude the veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  Disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. 
§ 4.16(a)(1).

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is service-connected for multiple disabilities, namely headaches associated with residuals of Bell's Palsy, rated at 30 percent; mild osteoarthritis of the acromioclavicular joint, glenohumeral joint status post rotator cuff disruptions, rated at 20 percent; episodes of acute prostratitis, rated at 20 percent; chronic tendonitis of the right wrist, rated at 10 percent; tinnitus, rated at 10 percent; episodes of left maxillary sinusitis; rated at 10 percent; hypertension, rated at 10 percent; residuals of Bell's Palsy, rated at 10 percent; radiculopathy of the left lower extremity, rated at 10 percent; radiculopathy of the right lower extremity, rated at 10 percent; lumbosacral spine disability, rated at 10 percent; left knee disability, rated at 10 percent; hepatitis B, rated as noncompensable; and recurrent ingrown toenail condition, rated as noncompensable.  The combined evaluation for these disabilities is 90 percent.  As such, the minimum schedular criteria for TDIU are met.

With regard to whether the Veteran's service-connected disabilities render him unemployable, the medical evidence of record contains a June 2004 VA examination which notes that the Veteran was then currently employed as an electrician.  He stated that he had lost no time from work due to his low back disability.  However, on occasion he tries to avoid doing heavy labor while performing his duties as an electrician.  He also indicated that he is limited in the types of sports he participates in and that he avoids certain chores that require repetitive or extended forward flexion at the waist.  

A June 2004 VA joints examination report notes that the Veteran works as an electrician.  Occasionally, the work aggravates his knee; consequently, he tries to avoid climbing ladders.  He indicated that he has never lost time from work as a result of his knee condition.  He also denied any adverse effect on his occupation from his wrist pain.  However, it tends to slow him down.  His left shoulder pain encourages him to avoid performing overhead types of work.  

A June 2004 infectious disease VA examination report notes that there are no clinical manifestations from the Veteran's hepatitis B.

A June 2004 genitourinary VA examination report notes that the Veteran leaves his work site frequently to find a restroom due to his prostate problem.

The June 2004 bone disease VA examination report notes that there is no functional impairment or adverse effect on his usual occupation as an electrician due to his Bell 's palsy residuals.  

A September 2006 VA examination report notes that the Veteran indicated that his headaches are bad enough that he is unable to work when they are at their worst.  

An October 2006 VA examination report notes that the Veteran was then currently employed full time as a rural carrier for the United States Post Office and as a part-time electrician.  It was reported that he wears a wrap on his knee on a daily basis when he works as an electrician.  The examiner opined that the Veteran's left shoulder condition has significant occupational effects due to problems lifting, carrying, reaching, and pain.  It was further indicated that he was assigned different duties due to these limitations.  The left shoulder disability has a severe effect on sports, a moderate effect on chores, exercise, and recreation, and a mild effect on bathing, dressing, and toileting.  There is no effect on shopping, traveling, and grooming.  The examiner opined that the left knee disability imposes significant effects on occupational activities in terms of decreased mobility, problems with lifting and carrying, as well as difficulty reaching and pain.  As a result, he has been assigned different duties.  There is a severe effect on sports due to the knee disability.  There is a moderate effect on chores, exercise, recreation.  There is a mild effect on shopping, traveling, bathing, and dressing.  There is no effect on feeding, toileting, and grooming.  The Veteran's ingrown toenail condition examination revealed that there was mild tenderness to palpation and some mild erythema to the left and right medial and lateral nailfolds without active paronychia or ingrown nail plates.  No effect on occupational activity was noted.  The low back condition was noted to have significant effects on occupational activities in terms of decreased mobility, problems with lifting and carrying, difficulty reaching, and pain.  There is a moderate effect from the back disability on chores, exercise, sports, and traveling.  There is a mild effect on recreation and dressing.  There is no effect on shopping, feeding, bathing, toileting and grooming.  

A March 2007 VA treatment record notes that the Veteran quit his job as an electrician due to pain with arm movement.  He now works as a rural mail carrier.  He uses his left arm but does not lift overhead or do any heavy lifting.  

An April 2007 VA examination report for the bilateral lower extremity condition notes that the Veteran was employed as a part-time pastor and part-time postal worker.  Together both positions yield full-time employment.  The Veteran stated that he lost three weeks of work during the last 12-month period due to a combination of his shoulder and back conditions.  He denied time lost due to his leg condition.  The examiner opined that there is no significant effect on the Veteran's occupation due to his radiculopathy of the lower extremities.

An April 2009 VA examination report indicates that the Veteran's tension/migraine headaches have no significant effects on the Veteran's usual occupation or on usual daily activities.  It was also noted that the radiculopathy of the lower extremities has no significant effects on occupation or usual daily activities.  It prevents sports but has no other effects on chores, shopping, recreation, traveling, feeding, bathing, dressing, toileting, or grooming.  

A September 2009 VA examination report notes that the Veteran's low back disability does not produce any significant effects on the Veteran's usual occupation.  It prevents exercise and sports and has a mild effect on recreation and dressing.  There is no effect on chores, shopping, traveling, feeding, bathing, toileting, or grooming.  

The September 2009 VA examination report notes that the Veteran has no complaints or symptoms from his hepatitis B.  Also noted was that there were no related findings or treatment.  There are no significant effects on his occupation and no effects on usual daily activities due to his hepatitis B.  The sinusitis has no significant effects on occupation and no effects on usual daily activities.  

A September 2009 orthopedic VA examination report shows that the Veteran's left knee, left shoulder, and right wrist disabilities cause no significant effects on the Veteran's usual occupation.  It was reported that the Veteran was employed part time and that he lost no work during the last 12-month period.  It was noted that he last worked full time in 2004 as an electrician.  It was also noted that there were no complaints about the left big toenail or any recurrence of it being ingrown.  There was no indication that the toenail disability has any effect on the Veteran's usual occupation.

The September 2009 VA examination report notes that the Veteran's hypertension has no significant effects on the Veteran's usual occupation or on his activities of daily living.  

A September 2009 VA examination report notes that the Veteran is employed part time carrying mail and working in the church.  There are no current symptoms from benign prostatic hypertrophy and no significant effects on the Veteran's general occupation.  

Another September 2009 VA examination report notes that the Veteran's Bell 's palsy residuals on the left side have no significant effects on his usual occupation but he may have some difficulty with the daily living activity of reading due to a twitch.  

An October 2009 VA examination report notes that earlier in 2009 the Veteran complained of weekly headaches that were tension/migraine-like.  Less than half were reported to be prostrating.  The examiner opined that it is likely that the headaches are going to interfere with employment and daily activities because of their severity and frequency, but they do not eliminate his ability to be employed.  Additionally, the examiner stated that the lower back disability and radiculopathy of the lower extremities will interfere with occupational activities that require extensive use of the back and lower extremities such as sitting, bending, standing, and repetitive use.  It is unlikely to completely render him unemployable, but he would be limited in strenuous work.  His left knee will interfere with activity because of ongoing pain but it is unlikely to render him unemployable.  His right wrist may limit his ability to perform repetitive use tasks but it is unlikely to render him completely unemployable.  The Veteran's tinnitus is moderate at times and it unlikely to interfere with any usual occupation.  The Veteran's sinusitis and injury to the face with chronic sinusitis causes occasional congestion and sinus infections less than once a year.  Therefore, unless he is having an acute sinus infection, this is unlikely to interfere with any usual occupation or daily activity.  Hypertension does not interfere with any usual occupation or daily activity because he is currently taking medication for this.  The residuals of the Bell 's palsy with daily eye twitching do cause some difficulty reading.  However, overall, it is not going to interfere with any usual occupation or daily activity.  The hepatitis causes no symptoms and requires no treatment.  He does not have any complaints about it and therefore this will not interfere with any usual occupation or daily activity.  The Veteran has not had symptoms of prostratitis for some time.  Therefore, this is not going to interfere with any usual occupation or daily activity.  Concerning the ingrown toenail issue, other than occasionally trimming it, this will not interfere with any usual occupation or daily activity unless it becomes severely ingrown and requires further intervention.  

A March 2011 VA addendum opinion report notes that the Veteran's service connected disabilities, acting in concert with each other, do not prevent him from securing or following substantially gainful employment.  This is because of all of his disabilities, only the headaches, shoulder, and back/radicular symptoms appear to be interfering with what the Veteran does daily.  The other service-connected disabilities do not appear to be interfering with any employment issues.  When considering the disabilities as acting in concert, the examiner stated that they do not prevent the Veteran from securing gainful employment.  In addition, during the last VA examination the Veteran was working a number of hours a week.  The examiner stated that the shoulder disability raised some concerns and a review examination is warranted in the future.

The Board is of the opinion that based upon the evidence of record, the Veteran is not entitled to a TDIU at this time.  In this regard, competent credible medical evidence of record reflects that the Veteran's service-connected disabilities, either acting alone or in concert, do not cause the Veteran to be unemployable.  He has been working full time for part of the appeal period and recently it was noted that he was working at least part time.  The October 2006 VA examination reports reflect some significant occupational effects from the left shoulder, left knee, low back, and radiculopathy disabilities.  However, none of the numerous VA examinations reflects that the Veteran is unable to secure gainful employment as a result of his service-connected disabilities.  In sum, the Veteran has never submitted any medical evidence, nor does the medical evidence of record show, that his service-connected disabilities render him unemployable.  Instead, the evidence shows that they have a mild to significant effect on his employability, but they do not render him unemployable.

Although the Veteran has previously done work as an electrician and he had to quit this job because of impairments due to his shoulder symptoms, he is not precluded from doing sedentary work, and he has subsequently been employed as a postal carrier and a pastor.  When an opinion was requested by the VA examiner regarding whether the Veteran's service-connected disabilities, either acting alone or in concert, render the him unemployable, the conclusions (in the October 2009 VA examination report and the March 2011 VA addendum opinion) were that they do not render him unemployable.

For all the foregoing reasons, the claim for a TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, persuasive evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




ORDER

A TDIU is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


